947 F.2d 945
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steve E. MILLSAPS, Plaintiff-Appellant,v.Greg MASTERS;  Bob Whitson;  Louie Price, Defendants-Appellees.
No. 91-5203.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1991.

1
Before BOGGS and ALAN E. NORRIS, Circuit Judges, and BERTELSMAN, Chief District Judge.*

ORDER

2
Steve E. Millsaps appeals the district court's order dismissing his civil rights case filed under 42 U.S.C. § 1983.   He has filed a motion for the appointment of counsel.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon consideration, the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory and injunctive relief, Millsaps alleged that defendants, the court clerk, the sheriff, and the jail administrator in Unicoi County, Tennessee, issued an erroneous detainer against him and intentionally ignored his requests that the detainer be removed.   He contended that the erroneously lodged detainer adversely affected his status in proceedings before the parole board and resulted in a denial of parole, a higher than deserved security classification, and the loss of eligibility to earn goodtime credits or to participate in "institutional opportunities."   Millsaps contended that defendants owed him a duty to correct the erroneous court record.   Approximately eleven months after he requested removal of the erroneous detainer, the detainer was removed.


4
Upon review, we conclude that the district court correctly dismissed the complaint as frivolous within the meaning of 28 U.S.C. § 1915(d) because Millsap's claims lack an arguable basis in law.   See Neitzke v. Williams, 490 U.S. 319, 325 (1989).


5
Accordingly, the motion for appointment of counsel is denied and the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, Chief Judge for the Eastern District of Kentucky, sitting by designation